                     Case 1:19-cv-00707-RBW Document 17 Filed 05/28/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                      Healthy Gulf, et al.                     )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-00707-RBW
                       Bernhardt, et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          the American Petroleum Institute                                                                             .


Date:          05/28/2019                                                               /s/ Bradley K. Ervin
                                                                                         Attorney’s signature


                                                                                   Bradley K. Ervin (No. 982559)
                                                                                     Printed name and bar number
                                                                                     Covington & Burling, LLP
                                                                                         One CityCenter
                                                                                       850 Tenth St., N.W.
                                                                                     Washington, D.C. 20001
                                                                                               Address

                                                                                          bervin@cov.com
                                                                                            E-mail address

                                                                                          (202) 662-5860
                                                                                          Telephone number

                                                                                          (202) 662-6291
                                                                                             FAX number
